Citation Nr: 1455302	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-22 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a neurological disorder of the right leg from August 2010 to April 2014 and from June 2014.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to January 1980 and September 1981 to September 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

During the pendency of the appeal, the RO granted a temporary disability rating of 100 percent from April 11, 2014 to May 31, 2014 based on surgery requiring convalescence as the Veteran underwent a second surgery in April 2014 for his neurological disorder of the right leg.  Thus, consideration herein is limited to only the issue listed on the first page of this decision. 

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his April 2014 personal hearing, the Veteran testified that the neurological disorder of his right leg had worsened since it was last examined in 2010.  He endorsed increased pain and functional loss.  Specifically, he stated that his right leg would sometime "go out on him" and that he would fall.  He submitted a medical report that described him as having a limp and right leg weakness that had an adverse effect on his daily life.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this regard, the Board is fully aware that the Veteran is in receipt of the maximum schedular rating for his right leg disability as it is presently rated under Diagnostic Code 8529.  However, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  A new examination is required to evaluate the current nature and severity of the Veteran's neurological disorder of the right leg.

Notwithstanding the foregoing, the Board notes that the November 2014 decision listed medical records dated from October 2013 to May 2014 as evidence was considered in granting a temporary total rating for the Veteran's right leg disability.  It is unclear as to whether the medical records are from a VA physician, a private physician, or a private physician under contract with VA.  In any event, those records are neither located in the physical claims folder nor in the electronic data base.  They should be located and added to the file.

Additionally, it is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  
38 C.F.R. § 3.321(b) . 

To determine whether referral to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321, VA must find that the applicable rating criteria do not reasonably describe the particular Veteran's disability level and symptomatology.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Then VA must determine whether the Veteran's exceptional disability picture manifests in other related factors, such as marked interference with employment and frequent periods of hospitalization, rendering the diagnostic criteria inadequate.  Id.; see also 38 C.F.R. § 3.321(b) (1). When the evidence of record establishes these two elements, VA is required to refer the matter for extraschedular consideration. Finally, as part of the extraschedular initial extraschedular consideration by the Chief Benefits Director and any subsequent adjudication in connection with the claim, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the Veteran's right leg neurological disorder (inflammation of the right lateral cutaneous nerve of the thigh) has been assigned the maximum schedular rating under Diagnostic Code 8129.  However, the Board finds that the neurologic symptoms of the Veteran's right leg may not be adequately contemplated by the rating criteria.  He complains of loss of function and missed work in addition pain, tingling, and numbness over the affected area.  A remand is required so that the matter can be referred for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding outpatient and inpatient VA treatment records since January 2013.  The records obtained from Dr. Miller dated from October 2013 to May 2014 must be added to the record.

2.  Contact the Veteran and ask him to identify all non-VA health care providers who have treated him for his right leg disability since August 2010.  All identified records should be obtained.  

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected neurological disorder of the right leg.  The examiner should review the Veteran's claims file and a copy of this remand in conjunction with the examination.  The examiner must indicate review of the claims file in their examination report.  Any testing deemed necessary should be performed.  

The examiner should describe the nature and severity of all manifestations of the Veteran's right leg disorder.  The effected nerve(s) should be clearly identified.  The examiner should state whether the Veteran experiences functional loss (or has experienced) of the right leg due to his service connected neurological disorder, i.e., inflammation of the right lateral cutaneous nerve of the thigh.  If any dysfunction exists due a non-service connected disability (e.g. lumbar radiculopathy), such should be identified, explained, and discussed in detail.  The AMC should ensure that all information required for rating purposes is provided by the examiner. The supporting rationale for all opinions expressed must be provided.

4. The Veteran's claim for an extraschedular rating for neurological disorder of the right leg should be referred to the Director, Compensation and Pension Service (Director), for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

5. After undertaking the development above, readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

